UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-4571


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

DARIUS HENNING,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:15-cr-00029-IMK-JSK-1)


Submitted:   March 17, 2016                 Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kristen M. Leddy, Research and Writing Specialist, Martinsburg,
West Virginia, for Appellant. Zelda Elizabeth Wesley, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darius       Henning    appeals      his       convictions     and      63-month

sentence imposed following his guilty plea to one count of being

a felon in possession of a firearm, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2) (2012), and one count of possession of a

stolen     firearm,       in   violation         of    18    U.S.C.     §§ 922(j)(1),

924(a)(2) (2012).         Henning’s attorney filed a brief, pursuant to

Anders v. California, 386 U.S. 738 (1967), conceding there are

no meritorious grounds for appeal, but suggesting as a possible

issue for review whether the district court committed reversible

error when it declined to impose a downward variant sentence to

account for time Henning will serve in state custody for parole

revocation for conduct related to his federal crimes.                           Henning

has    filed    a   pro   se   supplemental       brief     asserting     he   received

ineffective assistance of counsel.                    The Government has declined

to file a responsive brief.           Finding no error, we affirm.

       We review Henning’s sentence for reasonableness, applying

an abuse-of-discretion standard.                   Gall v. United States, 552

U.S. 38, 46 (2007).            This review requires our consideration of

both     the    procedural      and   substantive           reasonableness     of   the

sentence.       Id. at 51.        We first assess whether the district

court    properly      calculated     the       advisory     Sentencing     Guidelines

range, considered the factors set forth at 18 U.S.C. § 3553(a)

(2012), analyzed any arguments presented by the parties, and

                                            2
sufficiently explained the selected sentence.                    Id. at 49–51; see

United States v. Lynn, 592 F.3d 572, 575–76 (4th Cir. 2010).                           If

we    find    no    procedural       error,    we   review      the     sentence      for

substantive        reasonableness,      “examin[ing]      the    totality        of   the

circumstances[.]”          United States v. Mendoza–Mendoza, 597 F.3d

212, 216 (4th Cir. 2010).             “Any sentence that is within or below

a     properly      calculated       Guidelines      range       is     presumptively

[substantively] reasonable” and “[s]uch a presumption can only

be rebutted by showing that the sentence is unreasonable when

measured      against     the   18    U.S.C.    § 3553(a)      factors.”         United

States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied,

___ U.S. ___, 135 S. Ct. 421 (2014).

       We conclude that Henning’s sentence is reasonable.                             The

district court correctly calculated Henning’s Guidelines range,

listened to counsel’s argument, afforded Henning an opportunity

to allocute, and adequately explained its reasons for imposing

the 63-month, within-Guidelines sentence.                 We find no reversible

error    in   the    district    court’s       failure    to   impose     a   downward

variant sentence.           First, counsel never requested a downward

variant sentence.         Moreover, ordering Henning’s federal sentence

to run consecutive to any state sentences he was then serving is

consistent         with   the    Guidelines,        and    the        district     court

thoroughly justified its sentence under the § 3553(a) factors.

See    USSG   § 5G1.3     (2014).       Accordingly,       Henning’s       Guidelines

                                          3
sentence is presumptively substantively reasonable, see United

States    v.    Susi,   674       F.3d     278,       289    (4th     Cir.   2012),       and    we

discern no basis in the record to overcome this presumption.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal. *                                     We

therefore      affirm       the    district       court’s       judgment.          This    court

requires counsel to inform Henning, in writing, of the right to

petition    the      Supreme       Court    of       the    United    States      for   further

review.        If   Henning       requests       that       a   petition     be    filed,       but

counsel believes that such a petition would be frivolous, then

counsel may move in this court to withdraw from representation.

Counsel’s motion must state that a copy of the motion was served

on Henning.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this      court    and    argument          would     not   aid    the   decisional

process.

                                                                                        AFFIRMED



     * To the extent Henning argues that trial counsel was
ineffective, we conclude that he has not made the requisite
showing to assert an ineffective assistance claim on direct
appeal and that this claim should be raised, if at all, in a
motion under 28 U.S.C. § 2255 (2012).     See United States v.
Benton, 523 F.3d 424, 435 (4th Cir. 2008) (“Ineffective
assistance claims are generally not cognizable on direct appeal
. . . unless it conclusively appears from the record that
defense counsel did not provide effective representation.”
(internal quotation marks omitted)).



                                                 4